Citation Nr: 0112138	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  96-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include claimed headaches.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968 and from November 1971 to November 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in May 1998 and August 1999.  

The Board notes that, in correspondence dated in December 
2000, the veteran claimed service connection for diabetes 
mellitus as secondary to the exposure to Agent Orange in 
service.  

As this matter has not been developed for appellate review, 
it is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is shown to have engaged in combat with the 
enemy while stationed in the Republic of Vietnam and was 
awarded the Purple Heart.  

3.  The veteran is shown to suffer from headaches which are 
as likely as not due to a head injury sustained in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
headaches are due to a head injury incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and, 
in light of the favorable action taken hereinbelow, that no 
further assistance to the veteran is required to comply with 
either 38 U.S.C.A. § 5107(a) (1999) or the Veterans Claims 
Assistance Act of 2000.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

The veteran contends that he suffers from the residuals of a 
head injury, to include headaches, as a result of injury to 
the back of his head following a mortar round explosion in 
October 1967.  

Although the veteran's service medical records do not include 
specific documentation of treatment for injuries at the time 
of the explosion, an entry dated in January 1973 includes a 
notation to the effect that the veteran had been hit with a 
mortar round in the occipital region while serving in the 
Republic of Vietnam about six years ago.  

In addition, the veteran's claims file includes a copy of a 
VA outpatient treatment report dated in July 1986 noting a 
diagnosis of recurrent headaches, possibly posttraumatic.  

The veteran was afforded a VA examination in June 2000.  At 
that time, the veteran reported the history of an injury to 
the left occipital region of his skull following a mortar 
round explosion in service.  He further stated that, since 
that time, he had experienced frequent "falling out" spells 
where he suddenly lost consciousness for one to two minutes 
and headaches.  He described the headache as consisting of 
sudden and brief sharp pains, originating in the left 
occipital region of the skull and radiating forward to the 
area around the left eye.  These episodes were noted to last 
up to 30 minutes in duration and were stated to be responsive 
to Tylenol.  

The examination revealed no organic mental dysfunction or 
abnormality of the cranial nerve.  In the impression portion 
of the examination report, the examining physician opined 
that the veteran's headaches were more in keeping with a 
transient neuralgic disorder, such as greater occipital 
neuralgia.  The veteran's loss of consciousness was 
attributed to orthostatic hypotension related to diabetic 
neuropathy.  

Based on a review of available records, the veteran would be 
considered a "combat" veteran.  Indeed, he was awarded the 
Purple Heart.  Consequently, 38 U.S.C.A. § 1154 and its 
implementing regulation, 38 C.F.R. § 3.304(d) (2000), are to 
be applied.  In pertinent part, 38 C.F.R. § 3.304(d) 
provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." ...  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran has proffered 
satisfactory evidence of service incurrence of a head injury 
and that this evidence is consistent with the circumstances, 
conditions, and hardships of his service in the Republic of 
Vietnam.  The veteran's statements have been consistent 
throughout his appeal and his testimony at his personal 
hearing before this Member of the Board in October 1997 was 
credible.  Furthermore, the notation within the veteran's 
service medical records is indicative of a head injury in 
service.  

Consequently, as the veteran has satisfied both of these 
inquiries mandated by the statute, a factual presumption 
arises that he suffers from the residuals of a head injury, 
to include headaches, which are service related.  Id.  

As noted, the factual presumption cited above is rebuttable; 
VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  (citing 
38 U.S.C.A. § 1154(b)).  As to whether the veteran sustained 
a head injury in service, there is no contradictory evidence.  
As such, there is no "clear and convincing" evidence to 
rebut the presumption of service incurrence of a head injury.  
Thus, the Board finds that the evidence establishes that the 
veteran suffered a head injury in service.  

The determination, however, that the veteran sustained a head 
injury in service, does not end the Board's analysis.  The 
veteran now must be shown to have current disability 
attributable to this demonstrated in-service head injury.    

Clearly, the evidence shows that the veteran currently 
suffers from a disability manifested by headaches for VA 
purposes.  Although the veteran's current headache disability 
has not been specifically attributed to his in-service head 
injury by a health professional, such a relationship has not 
been ruled out.  Further, no other etiology has been 
provided.  

In this regard, the Board notes that diagnosis rendered by 
the VA examiner in June 2000, occipital neuralgia, is defined 
in STEDMAN'S MEDICAL DICTIONARY, 26th Edition, as 
posttraumatic neck syndrome.  Posttraumatic neck syndrome, in 
turn, is defined as "a clinical complex of pain, tenderness, 
tight neck musculature, vasomotor instability, and ill-
defined symptoms such as dizziness and blurred vision as the 
result of trauma to the neck."  

Furthermore, while the examining physician noted that the 
veteran's service medical records were absent of any evidence 
of treatment for a head wound in service, he did not go so 
far as to specifically repudiate the veteran's version of 
events as the cause for his headaches.  

By extending the benefit of the doubt to the veteran, the 
Board concludes that service connection for the currently 
demonstrated headaches as a residuals of a head injury in 
service is warranted.  



ORDER

Service connection for headaches is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

